IN THE
                         TENTH COURT OF APPEALS

                                No. 10-97-00267-CR

TODD WARREN ALTSCHUL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                             Trial Court No. 91-281-C


                                      ORDER


      On June 25, 2018, we received a motion from Appellant, Todd Warren Altschul, to

order the clerk of this Court to forward a copy of the mandate in this proceeding to the

Department of Public Safety and the Texas Department of Criminal Justice. Contrary to

his assertion, we do not have the jurisdiction to rule on the motion. The Court’s mandate

for this proceeding issued on January 22, 1998. Accordingly, the motion is hereby
dismissed for want of jurisdiction.1



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed July 3, 2018




1 In recognition that no system is perfect, we have endeavored to determine if the mandate was properly
issued and whether it can be, at this very late date, confirmed that it was sent to the Department of Public
Safety by the trial court clerk. The district clerk confirmed that their records indicate a certified copy of the
mandate was sent to the Department of Public Safety on January 22, 1998, which is the date the mandate
was issued. Additionally, the district clerk has agreed to send another certified copy to the Department of
Public Safety on the off-chance they failed to receive or record receipt of the mandate in 1998.

Altschul v. State                                                                                        Page 2